DECISION
On May 26, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation and he was sentenced to the Montana State Prison for a period of five (5) years, for the offense of Theft, a Felony, in violation of §45-6-301(7)(b), MCA (1998). This sentence was ordered to run concurrent to the sentence in DC-06-410 (2 years suspended), and consecutive to the sentences in DC-10-251(5yrs), DC-12-403 (15 years with 11 years suspended), and DC-13-282 (5 suspended). The Defendant was given credit for two hundred eighty (280) days served in custody pending final disposition in this matter.
On November 18, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from Crossroads Correctional Center and was represented by Brent Getty of the Office of the State Public Defender. The State was represented by Flathead County Deputy Attorney Travis Ahner.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is *104clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 18th day of November, 2016.
DATED this 8th day of December, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.